                                                                                                         FIL/2E0D
           (If you need additional space for ANY section, please attach an additional sheet and reference that section.]

                                                                                                                                  TG
                                                                                                                20
                                                                                                                8/6
                                  UNITED STATES DISTRICT COURT                                                       . BRUTO    N
                                                                                                           THOMA.SDG
                                                                                                                   IS T R IC T COURT
                                  NORTHERN DISTRICT OF ILLINOIS                                         CLERK, U.S

                                                              )
Grant Birchmeier &et. al
                                                              )          Case Number: 1:12-cv-04069
                    Plaintiff                                 )
                                                              )         Judge: Matthew Kennelly
                   V.                                         )
                                                              )         Magistrate Judge: Keys
Carribbean Cruise Lines, Inc., & et.al
                                                              )
                    Defendant                                 )


Supplemental Objections to Counsel's Motion to withdraw Represntation of Claimant Daisy Exum and
Motion to have Orders 867,866, 849, & 846 vacated

The Court set 8/6/2020 as the deadline for Claimant to submit objections to Class Motion (859). However, the
Order was handed down prematurely, Order 866. Claimant requests Court to vacate Orders 867,866,849 &
846, as it is evident and Claimant has provided substantial evidence that not only proves but well grounds her
allegations that Class Counsel did indeed prejudice the Courts ahead of her latest proceedings before
Honorable Judge Matthew Kennelly.

The latest evidence coming from an email from Class Counsel to Ms. Exum where Class all but assured her
they would secure an Order from the Court removing them from representing her, Order 866.
Email excerpt:

Scott RauscherLoevy & Loevy
311 N. Aberdeen St., Third FloorChicago, IL 60607O:312.243.5900F:312.243.5902

On Thu, Jul 30, 2020 at 12:56 PM DE <daisye1028@gmail.com> wrote:

"Further, if you are going to take the position that we are required to represent you individually on appeal,
you should let us know that by the end of the week so that we can ask Judge Kennelly to issue an order
confirming that we do not represent you for the appeal."

Mr, Rauscher

For the foregoing reasons and reasonings and evidence submitted in filings 863, 864 and 865, Claimant now
petitions the Court to issue a favorable ruling to her Objections of Counsel's Motion to withdraw
representation and that Judge Matthew Kennelly recuses himself from the case and all the above cited Orders
in Paragraph 1 above be immediately vacated and assigned to a different Judge.

s/Daisy Exum




            [If you need additional space for ANY section, please attacl:l an additional sheet and reference that section.]
